DICKENSON, Justice,
dissenting.
I respectfully dissent. I would hold that proof of a prior conviction for arson is sufficient, as a matter of law, to show “a felony involving an act of violence or threatened violence to a person or property” in a prosecution under TEX. PENAL CODE ANN. sec. 46.05 (Vernon 1974).
We know that “burglary does not per se involve violence.” Schutz v. State, 646 S.W.2d 224 (Tex.Cr.App.1983); Tew v. State, 551 S.W.2d 375 (Tex.Cr.App.1977). We also know that rape “can be committed with or without violence or threats of violence.” Ex parte Eldridge, 572 S.W.2d 716 (Tex.Cr.App.1978). This court has held that involuntary manslaughter is not a felony involving violence or a threat of violence to a person “as a matter of law.” Ware v. State, 677 S.W.2d 546 (Tex.App.—Eastland 1983, pet’n filed).
I am convinced that arson involves violence or threatened violence to property as a matter of law, just as robbery by assault involves violence or threatened violence to a person “as a matter of law.” See Scott v. State, 571 S.W.2d 893 (Tex.Cr.App.1978).
I would affirm the judgment of the trial court.